Lacoybe, J.
I find no papers submitted except the bill of complaint and briefs. From them it is not clear upon what application the questions now raised are before the court. The only point argued in the briefs is as to the jurisdiction of this court. That may more properly be determined upon a demurrer than by motion to dismiss, because the question as to whether there is equity in the bill may then be disposed of; a question which does not come up on a naked application to dismiss for lack of jurisdiction. If the complainant’s case is founded solely ujwn some contract or arrangement with the defendant, then it docs not arise under the patent laws, and this court has no jurisdiction. If, however, his sole claim is based upon the provisions of section 4899 of the Revised Statutes, then this court may have jurisdiction to entertain it, but may refuse the relief asked for, because complainant does not show any right, cither to require defendant to execute a release, or to enjoin him from disposing of any patent he may receive without first notifying the purchasers of complainant’s rights. The section above cited from the Revised Statutes affords the complainant absolute protection, and equity will not interpose to secure him additional securities, in the absence of any averments showing that he is harassed by threats of litigation or other interference with his rights.